1.	: It is with deep pleasure that we see in the presidency of the thirty-sixth session of the General Assembly a high representative of the Republic of Iraq, a country with which we have close ties of friendship and cooperation. The election of a distinguished diplomat, one who represents a country which belongs to the nonaligned movement a country which supports the cause of liberty, self-determination and the independence of peoples and countries constitutes an honor to the Assembly. My delegation will give you, Mr. President, its full support and cooperation in an effort to see our work fully successful.
2.	We also want to compliment the Secretary-General on his relentless efforts and dedication in the search for the best solutions to the international problems and conflicts that plague all humanity.
3.	It is with satisfaction that we salute the admission of Belize and the Republic of Vanuatu as Members of the United Nations. This growth of our big family of nations, based upon the just desire of peoples for independence, liberty and justice, is nothing but the consecration of the dignified principles set forth in the Charter of the United Nations. The implementation of these principles should be irreversible. All those peoples that remain victims of domination and exploitation by others should occupy the place which is rightfully theirs in the Assembly.
4.	It is with deep concern that we see the alarming deterioration of the international situation in the political field, as well as in the economic field. The crisis in the international economic system is still causing a great disarrangement of structures and a persistent lack of equity in international economic relations.
5.	In spite of the measures established by the Declaration and the program of Action on the Establishment of a New International Economic Order [General Assembly resolutions 3201 (SVI) and 3202 (SVI)], the results that we see coming out of the multilateral economic negotiations for the establishment of a new international economic order are still modest. The transformation of declarations of intent into positive action depends basically upon the political good will of the developed countries towards effective and firm steps that will contribute to the establishment of a new system of international economic relations.
6.	Adequate, lasting solutions to the problems which face the world economy require a global and integrated approach to such relevant questions as those of raw materials, trade, food, energy, money and finance. It is therefore necessary that the global round of negotiations be launched immediately.
7.	The successful outcome of the global negotiations, through the adoption of collective accords on the various questions, will result in a significant contribution to the implementation of the Third United Nations Development Decade. Their failure, on the other hand, could bring about even worse consequences for development and international cooperation and for international peace and security.
8.	The People's Republic of Mozambique maintains that the intensification of cooperation on the basis of equality, mutual benefit and complementarity constitutes an important factor towards the acceleration of the development of our countries. We reaffirm our total commitment to the principles of collective self-reliance as a fundamental element of international cooperation.
9.	We are pleased with the results achieved at the High Level Conference on Economic Cooperation among Developing Countries, held at Caracas, through the adoption of the program of Action [see Al36/333 and Corr. /], in which mechanisms are defined that will safely ensure the monitoring, follow-up and evaluation of the actions provided in the program.
10.	The dimension and gravity of the problems that are the concern of the Assembly require reflection in order to identify the causes that are at their origin.
11.	The end of the decade of the 1970s was characterized by the growing struggles of peoples for emancipation, self-determination and independence and for the recovery and proper use of their natural resources. The idea of the total emancipation of all peoples is one that does not interest imperialism, since equality is not compatible with the criminal kind of domination and exploitation on which it feeds.
A/36/PV.22
12.	The decade of the 1980s has begun under the sign of a general worsening of the tension that exists in several regions of the world. The process of detente, which was 
an answer to the anxieties of humanity, no longer represents the main trend in international relations. dialog and mutual understanding for the solution of our problems have been replaced by a return to the climate of cold war. In a world where the only criterion used for relations with the developing countries is apparently the EastWest dichotomy, the principles of sovereignty and territorial integrity are regarded as dead issues.
13.	Using the "Communist occupation" as a scarecrow, imperialism denies to peoples and States the right of free choice with regard to their political, economic and social systems, as well as free exercise of permanent sovereignty over their own natural resources. The destabilization of democratic and popular regimes by means of economic blockade, the infiltration of agents, the use of mercenaries and the ever shameful recourse to direct and open armed aggression is today a common practice.
14.	On the other hand, the unpopular racist, Zionist, Fascist and colonialist regimes, basing themselves on the same cold war logic, see the aggression they perpetrate against their own peoples suddenly approved and supported. Most of the time, imperialism entrusts these regimes with the task of acting as police States with regard to their own neighbors. This type of action results in provocations, aggressions and massacres. Such is the case with South Africa; such is the case with Israel. This is the sad reality that we also see in Latin America. Asia and Oceania.
15.	We have not yet dispelled from our memories the ashes and debris of Hiroshima and Nagasaki, and once more humanity is being threatened. The decision by the Government of the United States of America to manufacture the neutron bomb is a threat that hangs over all our heads. In spite of the strong condemnation with which the international community has greeted this decision, Washington insists on enriching its arsenals with this genocidal weapon.
16.	Also in defiance of international opposition, the new American Administration is getting ready to install a new type of missile in Europe. The general arms race, which has gained new impetus in the last few months, is making the ideal conditions for peace even more distant, as well as seriously compromising the perspective for development of the non-industrialized countries.
17.	The delegation of the People's Republic of Mozambique subscribes entirely to the concerns that have been expressed from this rostrum with regard to the effects of the arms race on world peace and security and on international cooperation and development. Nevertheless, we do not intend to forgo repeating in our turn that the main condition for the establishment of a durable peace is the universal recognition of the right of peoples to their sovereignty and independence and the creation of an international political order based on justice, equality, solidarity and mutual respect.
18.	It has been said that in view of the economic weakness of the developing countries, their acquisition of military equipment is always at the expense of the urgent fight against hunger, nakedness and destitution. But when and why do our countries resort to weapons? We resort to weapons only when we have run out of peaceful means in the attempt to make clear our right to self-determination and national independence. We resort to weapons to defend our permanently threatened sovereignty and territorial integrity.
19.	Our countries have undertaken to promote development, and this is possible only in a climate of peace, one in which our sovereignty and all the rights of our peoples are respected.
20.	Total and general disarmament is a profound aspiration of all humanity. But this aspiration cannot be conceived or seen as an obstacle to the peoples' struggles for their self-determination and independence. The very existence of colonialism and the whole system of the exploitation and domination of peoples is one of the main causes of the arms race and the international conflicts in several parts of the world.
21.	Against that background, we reiterate, as we did on the occasion of the tenth special session of the General Assembly, on disarmament [25th meeting], that disarmament in Africa, the Middle East and Asia implies the eradication of colonialism, neocolonialism, racism, apartheid and Zionism. Support of national liberation movements by every means, including the provisions of arms, is an important condition for the attainment of the objectives of disarmament.
22.	We reiterate our firm support for compliance with the resolutions and decisions taken at the tenth special session of the General Assembly. The implementation of the measures set forth on that occasion would constitute a sure way towards creating the conditions for peace and towards establishing a new type of relations among countries.
23.	The forthcoming special session of the' General Assembly on disarmament, set for 1982, will give us an opportunity to increase our efforts in exploring this important highway to peace.
24.	Southern Africa continues to be one of the areas of serious confrontation between the forces of peace and progress and the reactionary forces which support the exploitation and perpetual domination of peoples. The arrogance, intransigence and crimes perpetrated by the illegal Pretoria regime constitute one of the most brutal manifestations of imperialist aggression.
25.	During the emergency special session of the General Assembly on Namibia, our delegation analyzed in detail the degrading conditions of life in our area. The Pretoria regime, in spite of the condemnation of the overwhelming majority of the. international community, persists in committing acts of aggression against, and occupying, part of the territory of the People's Republic of Angola. This means that it persists in bombing the civilian population, destroying the economic infrastructure and blockading all productive activity in a seizable area of an independent country, a Member of the United Nations. The actions of the apartheid regime against the People's Republic of Angola are part of a general plan of destabilization of all the States of southern Africa.
26.	The Kingdom of Lesotho, the Republic of Botswana, the Republic of Zambia, the Republic of Zimbabwe and my own country have been subjected to all sorts of provocations, border violations, air space violations, sabotage and armed aggression on the part of Pretoria. This is a planned, systematic and continuous action against the independence of our countries and their national reconstruction efforts, aimed at discrediting our regimes and perpetuating the whole situation of economic dependence left behind by colonialism.
27.	In spite of the clear characterization of the situation in southern Africa, the relevant bodies of the United Nations have not yet been able to translate into concrete action the international repudiation and condemnation of the crimes being committed by apartheid, let alone to stop this kind of action or to make an effective contribution towards compensation for the damages caused.
28.	The People's Republic of Mozambique considers that it is the duty of the Organization to demand that the Pretoria regime pay appropriate reparations for the damages caused by its invasion of the People's Republic of Angola, although nothing can adequately compensate for the lost lives, the maimed people and the profound traumas resulting from this criminal action.
29.	The violation of the sovereignty and territorial integrity of Angola has been adequately opposed by the brave performance of the Angolan armed forces, which are still defending the sacred soil of their country with their blood and their lives. Nevertheless, the international community's denunciation of Pretoria's criminal and reactionary acts must be bolstered by the application of the principle of indemnification, among other types of sanctions. This measure would, besides ascribing responsibility to those who undertook that criminal action, constitute an act of solidarity with those fighting against the shameful policy of apartheid.
30.	It has been sufficiently demonstrated here that the racist illegal minority regime of apartheid is keeping the majority of the inhabitants of South Africa under the crudest kind of colonial conditions characterized by repression, humiliation and total disrespect for human life. Under the leadership of the African National Congress of South Africa [ANC], the people of South Africa are fighting against the racist bullets in a courageous struggle bringing final victory ever closer.
31.	Similarly, the people of Namibia, under the leadership of the South West Africa People's Organization [SWAPO], are bravely resisting the racist invader, thus frustrating all the dilatory tactics and actions aimed at depriving of all content the right of peoples to self-determination and independence.
32.	We consider that we must reiterate in the Assembly the principles which the People's Republic of Mozambique spelled out during the eighth emergency special session, on Namibia [7th meeting]', first, the problem of Namibia must be solved pursuant to the relevant resolutions of the United Nations; secondly, Security Council resolution 435 (1978) and the plan it endorses constitute the political and legal framework for a proper transition of the Territory of Namibia; thirdly, the entire international community must shoulder its responsibilities towards the people of Namibia, since Namibia is an international Territory; fourthly, South Africa should be politically, economically and diplomatically isolated. The People's Republic of Mozambique supports the application of comprehensive mandatory sanctions against South
Africa and considers irrelevant the argument that the imposition of sanctions would not bring about any positive results. It is important that all countries which directly or indirectly collaborate with South Africa adopt unilateral measures to isolate the racist regime, as some countries have already done. For sanctions to be effective, a fundamental prerequisite is that the Western countries which are economic partners and allies of South Africa apply them effectively. Fifthly, the international community must lend material and diplomatic support to SWAPO in its armed struggle for national liberation, which is at the moment the only way to secure final victory for the Namibian people.
33.	We should add to those points that our country supports a negotiated solution based on the implementation of Security Council resolution 435 (1978), However, no solution should interfere with the right of the Namibian people to decide for itself its own destiny and the fundamental laws guiding its society.
34.	The efforts of the international community to secure implementation of the General Assembly resolution 2832 (XXVI) declaring the Indian Ocean a zone of peace free of nuclear weapons have not so far produced any results. The People's Republic of Mozambique reiterates its conviction that there is a pressing need for the adoption of a binding universal legal instrument setting forth the basic principles for the immediate implementation of the Declaration of the Indian Ocean as a Zone of Peace, free of nuclear weapons. That is why we underline the need for an international conference to discuss this issue. We also consider the initiative of the President of the Democratic Republic of Madagascar as a valuable contribution to our efforts to attain this objective. The development of cooperation among the countries of the region and between them and the rest of the international community requires the establishment of a climate of peace in the Indian Ocean.
35.	We have the same concern for the creation of conditions for a just peace and the eradication of focal points of tension, which leads us to concentrate our attention on the development of the situation in the Magreb.
36.	The Sahraoui Arab Democratic Republic should occupy its rightful place in the community of nations. At its most recent session the Assembly of Heads of State and Government of the Organization of African Unity [OAV] adopted a resolution on the holding of a referendum concerning self-determination of the people of Western Sahara, under the supervision of the OAU and the United Nations [see A/361534, annex II, resolution AHGIRes. 103 (XVIII)}. It is with concern that we note that the interpretation of that decision of the OAU by the regime of Rabat reveals that there still exist some expansionist intentions that do not correspond to the reality of the military, social and political situations prevailing in Western Sahara. It is the responsibility of the General Assembly to stop the development of any obstacle to the exercise of the right to self-determination and independence of the people of Western Sahara. We appeal to the Kingdom of Morocco to honor the commitment entered into at Nairobi by His Majesty King Hassan II to cooperate fully with the OAU in the implementation of the aforementioned decision.
37.	In the Middle East we are faced with renewed aggression by the Zionist regime of Israel. The expansionist ambitions and the premeditated commission of international crimes against human beings that characterize the conduct of the nSgime of Tel Aviv are no longer limited to the Palestinian people and the occupied Arab territories. The borders of genocide and massacre are expanding. The continued bombing of Lebanon, the bombing of the nuclear research center of Iraq, which was built for peaceful purposes, and the threats against Syria and Jordan are all actions which fall within the context of Israel's role as a bastion of the strategic interests of imperialism in the Middle East.
38.	The definitive elimination of the tension in this area, which constitutes a serious threat to world peace and security, will be possible only with the strict application of the relevant resolutions of the United Nations, which demand, inter alia, respect for the inalienable rights of the Palestinian people, including the right to create their own State in Palestine, and the withdrawal of Israel from all the occupied Arab territories.
39.	In the search for a negotiated solution to the Palestinian problem the Palestine Liberation Organization [PLO], being the main party concerned and the sole legitimate representative of the Palestinian people, can never be excluded.
40.	In East Timor the massacre, repression and genocide of the Maubere people persist. The occupation of the Territory of East Timor by the Djakarta regime is a violation of the principles of international law, which recognizes the legitimacy and sovereignty of the Democratic Republic of East Timor. The Organization should not remain indifferent to what is happening in East Timor. It should condemn and demand the immediate withdrawal of the occupation forces of Indonesia from the Territory of East Timor. The Democratic Republic of East Timor must be allowed to take its rightful place in the United Nations. We welcome the effort now being made by Portugal, the administering Power of East Timor, in the search for a solution to this problem. The People's Republic of Mozambique reaffirms its total support for the just struggle of the Maere people under the direction of FRETILIN,1 its sole legitimate representative.
41.	In the area of the Pacific Ocean two other matters constitute a source of serious concern. One is the presence of United States troops in South Korea, which makes even more difficult the process of the reunification of Korea and leads to the continuation of tension in the zone. The other is the maneuvers that impede the efforts of the People's Republic of Kampuchea to occupy its place in the United Nations. Those maneuvers constitute an insult to the people of Kampuchea and its heroic struggle for liberation.
42.	The dictatorial regimes of Latin America are intensifying their fierce repression of the peoples of that region, which disturbs peace and security and constitutes a serious obstacle to cooperation among the Latin American peoples.
43.	We salute the Salvadorian people, which bravely fights against the Fascist dictatorship that has been imposed upon it. The solution to the problem of El Salvador is necessarily linked with the recognition of the Farabundo Marti Front for NationalLiberation and the Revolutionary Democratic Front, the political forces to be taken into account in the political settlement of the problems of that country. We salute the Government of Mexico and the Government of France for the joint communique issued by them concerning the situation in El Salvador.2
44.	We salute the struggle of the people of Chile and the other peoples of Latin America who resist the dictatorial and Fascist regimes that oppress them. We particularly support the struggle of the people of Puerto Rico for its self-determination and independence.
45.	The People's Republic of Mozambique, true to its international principle of solidarity with the peoples fighting for their emancipation and in defense of their sovereignty, demands the strict observance of the Panama Canal accords and withdrawal of the American forces from Guantanamo, a part of the territory of the Republic of Cuba.
46.	Our debate in the Assembly is characterized by the depth of the analysis of the problems that are of concern to the international community as a whole. We are identifying the elements that contribute to the deterioration of our relations. We are finding out that the predominant causes of the existence of the zones of tension which proliferate in our various continents are the existence of colonialism, racism, apartheid, and Zionism and the ever increasing arms race.
47.	It is the duty of each one of us to contribute the best of his positive imagination in order to do away with those evil causes. We should primarily strive to put a stop to the arms race and to promote the political and economic emancipation of all peoples. We should strive to create conditions in which all peoples enjoy their right to liberty, peace and progress. All of us should be able to enjoy the progress of science and technology. This is the big challenge that the international community faces in the decade that we have just entered.
48.	We in the People's Republic of Mozambique reaffirm our total commitment to the principles of the Charter and will continue, as always, to contribute in the best possible way to the search for just solutions to the serious problems that the world now faces. The struggle goes on.

